Exhibit 3.4 1. Name of corporation: TIME ASSOCIATES, INC. C20927-2000 2. The articles have been amended as follows: ARTICLE ONE NAME THE NAME OF THE CORPORATION IS: HEALTHIENT, INC. 3. The vote by which the stockholders holding shares in the corporation entitling them to exercise a least a majority of the voting power, or such greater proportion of the voting power as may be required in the case of a vote by classes or series, or as may be required by the provisions of the articles of incorporation have voted in favor of the amendment is: 64.05% 4. Effective date of filing: 5. Signature: /s/ Katherine West 11/09/2010 President
